DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6, 8, 10, 12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art combination of Suzuki (US 2016/0059419 A1) in view of Yamaguchi (US 2015/0127153 A1) fails to specifically disclose the feature of “the processor is configured to cause the arm to pick up the component in the calibration area and move the picked up component from the calibration area to the work area during the executed work and the executed operation while the first camera images only the work area with the first field of view and the second camera images the calibration area with the third field of view” of claim 1. Suzuki teaches a first camera and a second camera having an overlapping field of view over a work area. Yamaguchi teaches a work area and a calibration area, wherein a camera is calibrated in the calibration area and is then used to image the work area. However, neither reference teaches the robot to pick up the component in the calibration area and move the picked up component from the calibration area to the work area while the second camera images the calibration area. Thus, this feature, when considered with other claimed features, renders the independent claim, as well as the dependent claims, novel and non-obvious in view of prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664